CAPOTOSTO, J.
Through oversight, no decision in writing on plaintiff’s motion for a new trial has heretofore been filed. As a matter of fact, the motion was heard in chambers in an informal manner and at that very time the Court told counsel that it saw no reason to disturb the jury’s verdict. The matter was subsequently overlooked by the Court and it was allowed to rest in peace 'by the parties until yesterday, March 1, 1933, when it was courteously called to the Court’s attention. The Court reaffirms now what it told counsel on May 21, 1932, namely, that the verdict is sufficiently supported by the evidence.
These facts are briefly stated lest it might be inferred that the problem presented was so complex as to require months of deliberation. That is not so. The problem was simple; the *150testimony was fully considered by the jury, and the Court felt then and feels now that the verdict does justice between the parties.
For plaintiff: Lee & McCanna.
For defendant: Ralph M. Greenlaw, William T. O’Donnell.
Motion for new trial denied.